Case: 14-7085   Document: 15     Page: 1   Filed: 07/25/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  JOHN D. VAUGHN,
                  Claimant-Appellant,

                            v.

    SLOAN D. GIBSON, ACTING SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee.
              ______________________

                       2014-7085
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 11-2582, Judge Margaret C.
 Bartley.
                ______________________

   Before REYNA, BRYSON, and TARANTO, Circuit Judges.
 PER CURIAM.
                        ORDER
     John D. Vaughn responds to this court’s order direct-
 ing him to show cause why this appeal should not be
 dismissed as untimely. The Acting Secretary of Veterans
 Affairs also responds.
     On February 20, 2014, the United States Court of Ap-
 peals for Veterans Claims (“Veterans Court”) entered
Case: 14-7085      Document: 15       Page: 2    Filed: 07/25/2014



 2                                              VAUGHN   v. GIBSON



 judgment in Vaughn’s case. His notice of appeal was
 received on May 13, 2014, 82 days after judgment.
     To be timely, a notice of appeal must be received by
 the Veterans Court within 60 days of the entry of judg-
 ment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R.
 App. P. 4(a)(1). Like appeals from district courts, the
 statutorily prescribed time for filing appeals from the
 Veterans Court to this court is mandatory and jurisdic-
 tional. See Wagner v. Shinseki, 733 F.3d 1343, 1348 (Fed.
 Cir. 2013); see also Henderson v. Shinseki, 131 S. Ct.
1197, 1204-05 (2011) (indicating jurisdictional restrictions
 on the time for taking an appeal under section 7292(a)).
 Accordingly, even in circumstances in which it would be
 equitable to do so, this court is without authority to waive
 the deadline for filing an appeal to this court from the
 Veterans Court. See Bowles v. Russell, 551 U.S. 205, 214
 (2007).
     Because Vaughn’s appeal as to the underlying judg-
 ment was filed outside of the statutory deadline for taking
 an appeal to this court, we must dismiss the appeal.
       IT IS ORDERED THAT:
       (1) The appeal is dismissed.
       (2) Each side shall bear its own costs.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s26